Dismissed and Memorandum Opinion filed November 8, 2007







Dismissed
and Memorandum Opinion filed November 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00543-CV
____________
 
QUALITY INFUSION CARE, INC., Appellant
 
V.
 
BANDANA TRADING, INC., Appellee
 

 
On Appeal from the
152nd District Court
Harris County,
Texas
Trial Court Cause
No. 2007-17888
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 29, 2007.  On October 31, 2007, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 8, 2007.
Panel consists of Chief Justice Hedges, Justices Yates and Frost.